DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/10/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “u-shaped lateral section” recited in Claims 1, 14, and 15 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-10 and 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is Claims 1, 14, and 15 recite a “u-shaped lateral section” which is not found in the specification and not identified in the drawings. The disclosure refers to a “u-shaped section 170” and a “lateral section 152” but nowhere discloses a “u-shaped lateral section” or that those two elements are combined to form such a feature. 
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites that the seat frame is height adjustable which is not included in the original disclosure. The use of a height adjustable seat is considered new matter and will be given no patentable weight.
Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 22 recites that the hand support comprises a through notch” which is not found in the Figures and not supported by the disclosure. The only time a “notch” is discussed is with respect to applicant’s element 418, which is found in the trough. For the purposes of examination, the claim will be treated as reciting that the “trough comprises a through notch” but correction is required.

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-10 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “wherein each of the support arm members extend at approximately elbow level of the user” specifically limits the claim to particular part of the human body. Since people come in all different shapes, sizes, abilities, and characteristics, the scope of the claim is unclear. A child could rest their forearms on arm members at a significantly lower height than an adult, which would affect the size and height of the device. For the purposes of examination, any device that otherwise meets the structural limitations of the claim will be considered sufficient to meet this limitation and the limitation in question will be considered functional language. 
Claims 1, 14, and 15 recite that the “forearm supports are oriented to the forward struts of the device” which renders the claims indefinite. It is unclear what orienting relationship exists between the supports and struts. As long as two elements exist in space together, they can be “oriented” with respect to one 
Claims 1, 2, 4-10, and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 15 recite “the respective forward strut with the respective rear strut” which renders the claims indefinite. As there is a pair of each of the forward and rear struts defined earlier in these claims, it is unclear which of the forward struts is intended to be connected to which of the rear struts.
Claim 14 recites the limitation “each upper support” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be treated as reciting “each upper support cylinder.”


Claim Objections
Claims 1, 14, and 15 are objected to because of the following informalities: the phrase “in contact with ground” grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 9, 15, 17, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fellingham et al. in US Patent 9585807.
Regarding Claim 1, Fellingham teaches a walking assistance device comprising: a pair of forward struts (A, B, see below) each having a leg supporting a footing device (114C and D) in contact with ground; a pair of rear struts (108A, 108C) each having a leg supporting a footing device (114A, 114B) in contact with the ground; a U-shaped lateral section (including 136, 142A, 142B, 112A and B, and 120A and B) having two laterally extending support arm members (124A/126A and 124B/126B); and a pair of upper support cylinders (122A and B), each upper support cylinder connecting the respective forward strut with the respective rear strut and connecting the respective forward and rear struts with the U-shaped lateral section, wherein each of the support arm members comprises a forearm support (124A and B) having a hand support (126A and B), the forearm support and the hand support forming a heel contact surface (on the surface of 126A and B) for contact with heel of a hand of a user 


    PNG
    media_image1.png
    775
    632
    media_image1.png
    Greyscale


Regarding Claim 5, Fellingham teaches that each of the forearm supports comprises a trough shaped surface configured to support a forearm of the user.
Regarding Claim 6, Fellingham teaches the trough shaped surface comprises the hand support (insofar as the hand support is attached to the forearm support as the applicant shows in Figs. 3A-4C). 
Regarding Claim 9, Fellingham teaches that the footing devices are selected from the group consisting of a stopper, a glider, a wheel (the devices are wheels), a caster wheel, or a wheel in a saucer. 
Regarding Claim 22, Fellingham teaches that the trough comprises a through notch (at the end of the trough at 143A/B) to accommodate one or more wrist bones of the user (see Fig. 16).
Regarding Claim 15, Fellingham teaches a walking assistance device allowing assistance of a user in walking, the device comprising: a pair of forward struts (A/184 and B/184), each of the struts comprising a leg (184) and an angled section (A, B), wherein the leg supports a footing device (114C and 114D) in contact with ground; a pair of rear struts (108A and 108C), each of the rear struts comprising a leg (the area of 184 that attached to the wheels), an angled section (108A and 108C), and a cylindrical section (the upper area of 184), wherein the leg supports a footing device (114A and 114B) in contact with the ground; a pair of side supports (110A and 110B), each connecting the forward struts to the rear struts; a U-shaped lateral section (including 136, 142A, 142B, 112A and B, and 120A and B); and a pair of upper support cylinders (122A and 122B), each upper support cylinder connecting the respective forward strut with the respective rear 
Regarding Claim 17, Fellingham teaches that the forearm support comprises a trough shaped surface for supporting the forearm of the user. 
Regarding Claim 20, Fellingham teaches that each of the forward struts comprises an angled section (A/B) between the leg support and the connection to the respective rear struts, and wherein each of the angled sections comprises a handle (142A and 142B) extending from the angled section and capable of supporting a user when the user stands. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fellingham et al. in US Patent 9585807 in view of Hagberg in US Patent 5564451.
Fellingham teaches a walking assistance device comprising: a pair of forward struts (A/B) each having a leg supporting a footing device (114C and D) in contact with ground; a pair of rear struts (108A and 108C) each having a leg supporting a footing device (114A and B) in contact with the ground; a U-shaped lateral section (including 136, 142A, 142B, 112A and B, and 120A and B); and a pair of upper support cylinders (122A and B), each upper support cylinder connecting the respective forward strut with the respective rear strut and connecting the respective forward and rear struts with the U-shaped lateral section, wherein a frame is defined by the lateral section and forward and rear struts, allowing access between the forward struts for a user of the device, wherein the U-shaped lateral section comprises a pair of arm members (124A/126A and 124B/126B) extending on each side of the user and a pair of forearm supports (124A and B) each having a hand support (126A and B), the forearm support and hand supports each forming a heel contact surface (on the surface of 126A and B) for contact with heel of the hand of the user and forcing the hand to a handshake position (the hand grips can be angularly adjusted to place the user in a handshake position), wherein the forearm supports are “oriented” to the forward struts of the device, and wherein each hand support is configured to form a hand-shake with one of the hands of the user. 
Fellingham is silent on the materials used for the hand supports. Hagberg teaches a hand support (48) ergonomically formed of a soft material (such as “rubber”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fellingham by using a rubber hand support as taught by Hagberg in order to provide a comfortable gripping area for the user.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fellingham as applied to Claim 1 above in view of Frank in US Patent 2798533. Fellingham is silent on the use of a seat. Frank teaches a walking assistance device comprising: a pair of rear struts (30/31) and a seat frame comprising two arms (41/42) rotationally coupled to the rear struts; and a retractable seat (50) supported by the arms suspended by the seat frame. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fellingham by adding a seat as taught by Frank in order to allow the user to sit when tired. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fellingham as applied to Claim 1 above in view of Younger in US Patent 102318964. Fellingham is silent on the use of a pocket. Younger teaches a forearm support (124) comprising a “pocket” (129). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fellingham by adding a pocket as taught by Younger in order to allow the user to tuck their elbow into a comfortable position. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fellingham as applied to Claim 1 above in view of Schultz et al. in US Patent 4748994. Fellingham .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fellingham as applied to Claim 1 above in view of Shimansky in US Patent 5364120. Fellingham is silent on the use of an anti-tipping bar. Shimansky teaches a walker including four footing devices (20/24) and rear struts (10) with support legs (22) and an anti-tipping bar laterally connected between the rear struts in proximity to the support legs, wherein the anti-tipping bar comprises a vertically extending stop member (44), and wherein an air gap exists between the ground and the vertically extending stop member when each of the four footing devices is in contact with the ground (see Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fellingham by adding an anti-tipping device as taught by Shimansky in order to prevent the user from over-balancing and falling.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fellingham as applied to Claim 1 above in view of Sands in US Patent 10285893. Fellingham is silent on the use of an adjustable support. Sands teaches a walker with a lateral frame (51), further comprising an adjustable support (12) coupled to the lateral frame, the support allowing the installation of a pole accessory, wherein the pole accessory comprises a parasol top (59). It would have been obvious to one of ordinary . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fellingham as applied to Claim 15 above in view of Schultz et al. in US Patent 4748994. Fellingham is silent on the use of interchangeable footing devices. Schultz teaches a walking assistance device including footing devices selected from a stopper (22) and a wheel (52) wherein the footing devices are interchangeable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fellingham by using interchangeable footing device as taught by Schultz in order to allow the user to reverse the use positon of the device.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fellingham as applied to Claim 15 above in view of Shimansky in US Patent 5364120. Fellingham is silent on the use of an anti-tipping bar. Shimansky teaches a walker including four footing devices (20/24) and rear struts (10), support legs (22) and an anti-tipping bar (42/44) laterally connected between the rear struts in proximity to the support legs an air gap exists between the ground and the vertically extending stop member when each of the four footing devices is in contact with the ground (see Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fellingham by adding an anti-tipping device as taught by Shimansky in order to prevent the user from over-balancing and falling.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fellingham as applied to Claim 1 above in view of Hagberg in US Patent 5564451. Fellingham is .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, and 15 and their dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636